Lindsay, J.
In cases of misdemeanor, no formal sentence of the court is required upon the finding of the party “guilty” by the verdict of the jury. The verdict of the jury itself is the judgment of conviction.
This was an indictment for selling spirituous liquor within five miles of the town of Alvarado, in Johnson county, contrary to the form of the statute in that case made and provided. A motion was made to quash the indictment, because this was a special statute. The motion ivas Overuled, and this ruling is relied upon as error by the defendant’s counsel. The learned *281attorney lias mistaken the law in supposing that special acts of legislation must be specially pleaded to be available. Special acts, like the present, the court is bound to take judicial notice of. Private acts are required to be specially pleaded, such as confer immunities and privileges upon individuals. This act, though special, is a public one, of which the court is bound to take judicial notice.
In relation to the quantity of liquor: it was the purpose of the Legislature to interdict the sale of spirituous liquors in any quantity within the prescribed limits ; and the only object of charging any specific quantity in the indictment was to determine the amount of the penalty, which was to be denounced against this special offense by the general laws against vending ardent and intoxicating liquors. This has been done, in this indictment, by charging that the defendant sold a “ pint of whisky ” to one James Wilson, which charge is by no means affected or invalidated by the proof that the said Wilson had a partner in the purchase.
The judgment of conviction is affirmed.
Affirmed.